     Case 2:18-cv-03274-JAM-KJN Document 58 Filed 12/14/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
      ARTHUR J. GALLAGHER & CO.,                       No. 2:18–cv–3274–JAM–KJN
11
                          Plaintiff,                   ORDER ON MOTIONS TO COMPEL
12
             v.                                        (ECF Nos. 31, 33)
13
      ROBERT PETREE, et al.,
14
                          Defendants.
15

16          On December 10, 2020, the court held a remote hearing on plaintiff’s motion to compel

17   and defendant Robert Petree’s motion to compel certain discovery. (ECF Nos. 31, 33, 55.)

18   Daniel Richardson appeared for plaintiff, and Thomas O’Brien appeared for defendant. For the

19   reasons discussed with counsel at the hearing, the court GRANTS IN PART plaintiff’s motion

20   (ECF No. 31) and GRANTS IN PART defendant’s motion (ECF No. 33), and issues the

21   following ORDERS:

22      1. As to plaintiff’s motion, within 30 days of the date of entry of this order, defendant Robert

23          Petree shall produce to plaintiff:

24                a. Further amended responses to plaintiff’s Requests for Production of Documents,

25                   Set Two, that state unambiguously whether all responsive documents have been

26                   produced and whether any documents are being withheld based on any of the

27                   stated objections;

28                b. For any documents or portions of documents being withheld on the basis of
                                                      1
     Case 2:18-cv-03274-JAM-KJN Document 58 Filed 12/14/20 Page 2 of 3


 1               privilege, defendant must provide a privilege log containing enough detail that

 2               plaintiff can identify and evaluate the basis for the withholding.

 3     2. As to defendant’s motion to compel documents responsive to seven Requests for

 4        Production (“RFP”) and five Interrogatories:

 5            a. Plaintiff’s objections to RFP No. 22 are OVERRULED. Within 30 days of the

 6               date of entry of this order, plaintiff shall produce to defendant Robert Petree all

 7               documents responsive to RFP No. 22;

 8            b. Plaintiff’s objections to RFP Nos. 21 and 23 are SUSTAINED, as the documents

 9               requested are not relevant to any defense;

10            c. Plaintiff’s objections to RFP Nos. 28 and 29 are OVERRULED, as the parties

11               have reached a compromise mooting the issue in these requests;

12            d. Plaintiff’s objections to RFP No. 32 are SUSTAINED IN PART. Within 10 days

13               of the date of entry of this order, the parties shall meet and confer to solidify the

14               keywords to be used for plaintiff’s production of documents responsive to this

15               request;

16            e. Plaintiff’s objections to RFP No. 35 are SUSTAINED IN PART. Within 10 days

17               of the date of entry of this order, the parties shall meet and confer to define the

18               parameters of any search to be run on plaintiff’s email server. Within 30 days of

19               the date of entry of this order, plaintiff shall complete the agreed-upon production

20               and provide an amended response verifying that all responsive documents have
21               been produced;

22            f. Plaintiff’s objections to Interrogatory No. 3 are OVERRULED. Within 30 days of

23               the date of entry of this order, plaintiff shall serve an amended response to this

24               interrogatory;

25            g. Plaintiff’s objections to Interrogatory Nos. 6 and 9 are SUSTAINED, as the

26               information requested is not relevant to any defense;
27            h. Plaintiff’s objections to Interrogatory No. 10 are SUSTAINED IN PART.

28               Because this interrogatory relates to RFP No. 35, the same timeline applies.
                                                     2
     Case 2:18-cv-03274-JAM-KJN Document 58 Filed 12/14/20 Page 3 of 3


 1                  Within 10 days of the date of entry of this order, the parties shall meet and confer

 2                  to define the parameters of any search to be run on plaintiff’s email server. Within

 3                  30 days of the date of entry of this order, plaintiff shall provide an amended

 4                  response to this interrogatory;

 5               i. Plaintiff’s objections to Interrogatory No. 17 (Interrogatories, Set Two) are

 6                  OVERRULED for the reasons stated at the hearing. Within 30 days of the date of

 7                  entry of this order, plaintiff shall provide an amended response to this

 8                  interrogatory; and

 9               j. The court refrains from imposing sanctions on either party at this time. However,

10                  further failure of the attorneys to resolve these matters may result in sanctions.

11   IT IS SO ORDERED.

12   Dated: December 11, 2020

13

14

15

16
     gall.3274
17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
